DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a homogeneously mixed composition (Claims 1-6) and a battery (Claims 7-12), classified in H01M4/505.
II. Claims 13-20, drawn to a method for forming a composition, classified in H01M4/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the products of Claims 1 and 7 do not require the specific steps of the method in Claim 13 to be manufactured. For example, the products could be produced in the presence of an activator which is not ammonia-based. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Patrick Smith on 9/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
P.5 (line 9), p.8 (line 16), p.17 (line 3), and p.18 (line 14) of the instant specification recite “nitrate (NO3-1)” within a list of charge balancing anionic species. The chemical formula should be changed in all instances to “(NO3-)” in order to be formatted consistently with the other listed anionic species. 
 Appropriate correction is required.
Claim Objections
Claims 6 and 12 are objected to because of the following informalities:
Claim 6 (line 4) and Claim 12 (line 4) recite “nitrate (NO3-1)” within a list of charge balancing anionic species. The chemical formula should be changed in all instances to “(NO3-)” in order to be formatted consistently with the other listed anionic species. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krippels et al. (US 2012/0175568 A1) (PG Pub of US 9,630,842 B2 listed on the IDS dated 01/24/2022).
Regarding Claim 1, Krippels discloses a homogenously mixed composition (transition metal hydroxide) [0125] which corresponds to Formula I (see below) [0020]: 
NiaMnbMcOx(OH)yXw(CO3)t
wherein M may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0021], X may be selected from a group which includes Br-, Cl-, F-, and NO3- [0022], a may be between 0.15 and 0.8 [0023], b is between 0.1 and 0.8 [0024], c is between 0.02 and 0.5 [0025], a+b+c=1 [0026], 0≤w≤0.3 [0027],  ≤x<1 [0028], 1<y≤2 [0029], and 0≤t≤0.3 [0030].
	As such, the skilled artisan would appreciate that there are many possible embodiments of the homogenously mixed composition (transition metal hydroxide) of Krippels which may be represented by Chemical Formula 1 of instant Claim 1. 
	Though Krippels does not disclose the diffraction pattern of the homogenously mixed composition (transition metal hydroxide), the skilled artisan would further appreciate that as the homogenously mixed composition (transition metal hydroxide) of Krippels can be represented by Chemical Formula 1 of the instant Claim, the x-ray powder diffraction pattern required by the instant claim would be inherently met.
Regarding Claim 2, as detailed above in the rejection of Claim 1, the homogenously mixed composition (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes Co or a combination of Co with at least one of Cu and Mg [0020-0021].
Regarding Claim 4, as detailed above in the rejection of Claim 1, the homogenously mixed composition (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0020-0021].
Regarding Claim 5, as detailed above in the rejection of Claim 1, the homogenously mixed composition (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0020-0021].
Regarding Claim 6, as detailed above in the rejection of Claim 1, the homogenously mixed composition (transition metal hydroxide) of Krippels represented by Formula I may include X which may be selected from a group which includes Br-, Cl-, F-, and NO3- [0020, 0022].
Regarding Claim 7, Krippels discloses a rechargeable battery (inventive electrochemical cell) [0168] comprising: a housing [0169, 0188]; an anode material inside the housing [0167, 0169]; a cathode material (inventive electrode) inside the housing and electrically separated from the anode material [0166-0169, 0185]; and, an electrolyte (conductive salt and nonaqueous solvent) in the housing [0169]. Krippels further discloses a cathode material (transition metal hydroxide) [0125] which corresponds to Formula I (see below) [0020]: 
NiaMnbMcOx(OH)yXw(CO3)t
wherein M may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0021], X may be selected from a group which includes Br-, Cl-, F-, and NO3- [0022], a may be between 0.15 and 0.8 [0023], b is between 0.1 and 0.8 [0024], c is between 0.02 and 0.5 [0025], a+b+c=1 [0026], 0≤w≤0.3 [0027],  ≤x<1 [0028], 1<y≤2 [0029], and 0≤t≤0.3 [0030].
	As such, the skilled artisan would appreciate that there are many possible embodiments of the homogenously mixed composition (transition metal hydroxide) of Krippels which may be represented by Chemical Formula 1 of instant Claim 7. 
	Though Krippels does not disclose the diffraction pattern of the homogenously mixed composition (transition metal hydroxide), the skilled artisan would further appreciate that as the homogenously mixed composition (transition metal hydroxide) of Krippels can be represented by Chemical Formula 1 of the instant Claim, the x-ray powder diffraction pattern required by the instant claim would be inherently met.
Regarding Claim 8, as detailed above in the rejection of Claim 7, the cathode material (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes Co or a combination of Co with at least one of Cu and Mg [0020-0021].
Regarding Claim 10, as detailed above in the rejection of Claim 7, the cathode material (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes at least one of Cu, Al, and Mg [0020-0021].
Regarding Claim 11, as detailed above in the rejection of Claim 7, the cathode material (transition metal hydroxide) of Krippels represented by Formula I may include nickel and M which may be selected from a group which includes at least one of Cu and Mg [0020-0021].
Regarding Claim 12, as detailed above in the rejection of Claim 7, the cathode material (transition metal hydroxide) of Krippels represented by Formula I may include X which may be selected from a group which includes Br-, Cl-, F-, and NO3- [0020, 0022].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krippels et al. (US 2012/0175568 A1) (PG Pub of US 9,630,842 B2 listed on the IDS dated 01/24/2022), as applied to Claims 1 and 7 above, and further in view of Nazarpoor et al. (US 9,511,358 B2).
In Regards to Claim 3 (Dependent Upon Claim 1):
Krippels discloses the homogeneously mixed composition (transition metal hydroxide) of Claim 1 as set forth above. Krippels discloses that M in Formula I (see below) may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0021]. Krippels further discloses that the homogeneously mixed composition (transition metal hydroxide) corresponding to Formula I may be used as a cathode material [0125].
Krippels is deficient in disclosing that bismuth may be selected for M in Formula I.
	Nazarpoor discloses a spinel composition which have the general form of AB2O4, wherein A and B are each transition metals which may be selected from a group including Ni, Bi, Co, Cu, Ti, Al, and Mg (p.5, Col.1, lines 53-67 and Claim 14). Nazarpoor further discloses that the spinel composition may be used as an active ingredient in a cathode for a battery (p.8, Col.8, lines 38-55 and Claim 14).
	Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the metal component M of Formula I of Krippels, bismuth (Bi), as it is known in the art as an equivalent to Ni, Co, Cu, Ti, Al, and Mg in a composition for a cathode in a battery, as taught by Nazarpoor. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 9 (Dependent Upon Claim 7):
Krippels discloses the cathode material (transition metal hydroxide) of Claim 7 as set forth above. Krippels discloses that M in Formula I (see below) may be selected from a group which includes Co or a combination of Co with at least one of Cu, Ti, Al, and Mg [0021]. Krippels further discloses that the cathode material (transition metal hydroxide) corresponding to Formula I may be used as a cathode material for a battery [0125].
Krippels is deficient in disclosing that bismuth may be selected for M in Formula I.
	Nazarpoor discloses a spinel composition which have the general form of AB2O4, wherein A and B are each transition metals which may be selected from a group including Ni, Bi, Co, Cu, Ti, Al, and Mg (p.5, Col.1, lines 53-67 and Claim 14). Nazarpoor further discloses that the spinel composition may be used as an active ingredient in a cathode for a battery (p.8, Col.8, lines 38-55 and Claim 14).
	Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the metal component M of Formula I of Krippels, bismuth (Bi), as it is known in the art as an equivalent to Ni, Co, Cu, Ti, Al, and Mg in a composition for a cathode in a battery, as taught by Nazarpoor. By doing so, all of the limitations of Claim 9 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724